DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1-3, 6, 9, 11, 14-18 and 20 are currently amended. 
Claims 1-20 are pending. 

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments filed 12/2/2020 have been fully considered, and are persuasive in part.

35 USC § 101 Rejections
	First, Applicant argues that “by amending the independent claims to include the limitations suggested by the Examiner, however, the currently amended independent claims are patent eligibile as practical applications of any alleged abstract idea concerning the claimed "transportation-request notification" for at least two reasons-pursuant to the Manual of Patent Examining Procedure (hereinafter, MPEP)” [Arguments, pages 14-15].
	In response, Applicants’ arguments are considered and are persuasive. In light of the amended claims, Examiner observes the present invention sets for a practical application. Specifically, the limitation which states “and based on receiving a response to the transportation-request notification, dispatch the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location” is considered significantly more than the abstract idea identified in the previous office action because these elements implement the judicial exception with a particular machine or manufacture that is integral to the claim (i.e. the dispatched transportation vehicle), as discussed in MPEP § 2106.05(b).

35 USC § 103 Rejections
	First, Applicant argues that “Racah, whether considered singly or in combination with the other cited references, fails to disclose or suggest a system that (a) compares “sensory data from a client device associated with a user to transit data concerning a mass-transit vehicle,” (b) determines that “the user is traveling in the mass-transit vehicle by identifying that the sensory data from the client device is consistent with the transit data concerning the mass-transit vehicle,” and (c) “based on receiving a response to the transportation-request notification,” dispatches “the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location.” Currently amended independent claims 11 and 16 include similar limitations” [Arguments, pages 17-18].
In response, Applicants’ arguments are considered but are moot in view of the amended claims. Examiner has issued a revised rejection as detailed below. However, Regarding the sensory data comparison and determination that a user is traveling in a mass-transit vehicle, Examiner maintains that the “Global Positions Systems ( GPS); ... Cell Identification based triangulation  Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation, Angle of arrival (AOA) based triangulation)” elements of Racah in combination with the GPS tracking of mass transit vehicles described by Stenneth discloses the above argued limitations.
Specifically, since gathering GPS data to determine the location of at least one user is a key factor of transportation requests as disclosed by Racah, one of ordinary skill in the art at the time of the invention was filed would have recognized that applying the known technique of GPS proximity location to nearby mass transit vehicles would have yielded predictable results and resulted in an improved system (see KSR Rationale D, MPEP § 2141(III)(D)), wherein the additional data would have yielded additional location accuracy for further optimizing vehicle capacity considerations [Racah, Fig. 7 and ¶0130], e.g., carpooling. 
Regarding the dispatch elements of the amended claims, Examiner relies on Sweeny as detailed in the revised rejection below. As such, Examiner remains unpersuaded. 

Second, Applicant argues that “receiving GPS traces from a transit vehicle’s computing system with location and timing information, as Stenneth describes, says nothing of whether a user is “traveling in a mass-transit vehicle,” as original claim 1 recites. Stenneth's transit vehicle could be traveling without a user, and the GPS traces would give no indication of whether Stenneth's transit vehicle includes a particular passenger. GPS devices that are part of (or located on) a transit vehicle, as Stenneth describes, give no indication of whether a particular user is traveling in that transit vehicle.
Neither Racah nor Stenneth suggest (a) comparing “sensory data from a client device associated with a user to transit data concerning a mass-transit vehicle” or (b) determining that “the user is traveling in the mass-transit vehicle by identifying that the sensory data from the client device is consistent with the transit data concerning the mass-transit vehicle,” as currently amended independent claim 1 recites” [Arguments, pages 19-20].
In response, Applicants’ arguments are considered but are not persuasive. As detailed in response to the above argument, Examiner respectfully maintains that the combination of Racah and Stenneth discloses the above argued limitation.
Further, while Examiner maintains that one of ordinary skill in the art at the time of the invention was filed would have recognized as obvious that applying the known technique of GPS proximity location to nearby mass transit vehicles would have yielded predictable results and resulted in an improved system, Examiner directs the Applicant to You et al. (cited for claims 2, 15 and 18 in the rejection below) which further and more explicitly discloses the determination that a user is traveling in a mass-transit vehicle. As such, Examiner remains unpersuaded.

Third, Applicant argues that “Claims 2-10, 12-15, and 17-20 depend from currently amended independent claims 1, 11, and 16 and incorporate the limitations recited therein. Accordingly, these dependent claims are allowable…” [Arguments, pages 20-21].
In response, Applicants’ arguments are considered but are not persuasive for the same reasons as stated above. As such, Examiner remains unpersuaded. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Racah et al., U.S. Publication No. 2017/0314948 [hereinafter Racah], in view of Stenneth, U.S. Publication No. 2015/0066361 [hereinafter Stenneth] and in further view of Sweeny et al., U.S. Publication No. 2015/0161564 [hereinafter Sweeny].

Regarding claim 1, Racah discloses a system comprising: at least one processor (Racah, ¶ 4, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers); 
and at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: compare sensory data from a client device associated with a user to…  [Stenneth discloses …transit data concerning a mass-transit vehicle] (Racah, ¶ 159, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers; where each electronic riding request from each ride-sharing requesting passenger includes: an origin location data identifying a passenger-requested origin point, and a destination location data identifying a passenger-requested destination point; for a particular electronic riding request of a particular ride-sharing requesting passenger: electronically accessing, in real-time, by the at least one specifically programmed computer processor, for at least one database, at least one grid of virtual bus stops for at least one geographic locale (discloses comparing location data with bus stop transit data)), (Id., ¶ 154, the terms "proximity detection," "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems ( GPS); ... Cell Identification based triangulation (discloses user location based on sensory data), Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation, Angle of arrival (AOA) based triangulation);
While suggested, Racah does not explicitly discloses …determine that the user is traveling in a mass-transit vehicle by identifying that the sensory data from the client device is consistent with the transit data concerning the mass-transit vehicle.
However, Racah does disclose determining location and proximity to other devices based on sensor data consistency  (Racah, ¶ 151, the member devices 202a, 202b thru 202n shown each at least includes a computer-readable medium, such as a random access memory (RAM) 208 coupled to a processor 210 or FLASH memory. In some embodiments, the processor 210 may execute computer-executable program instructions stored in memory 208), (Id., ¶ 154, the terms "proximity detection," (discloses location consistent with other devices) "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems ( GPS); ... Cell Identification based triangulation (discloses user location based on sensory data), Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation, Angle of arrival (AOA) based triangulation)
Stenneth further discloses GPS location tracking on mass transit vehicles (Stenneth, ¶ 41).
Since gathering GPS data to determine the location of at least one user is a key factor of transportation requests as disclosed by Racah, one of ordinary skill in the art at the time of the invention was filed would have recognized that applying the known technique of GPS proximity location to nearby mass transit vehicles would have yielded predictable results and resulted in an improved system (see KSR Rationale D, MPEP § 2141(III)(D)), wherein the additional data would have yielded additional location accuracy for further optimizing vehicle capacity considerations [Racah, Fig. 7 and ¶0130], e.g., carpooling;
Racah further discloses … identify a station for the user traveling in… [Stenneth discloses …the mass-transit vehicle] (Racah, ¶ 15, the dynamically determining the first assigned vehicle and the pair of assigned virtual pickup and dropoff bus stop tasks related to the particular ride-sharing requesting passenger is further based, at least in part, on minimizing an additional walking distance, and where the additional walking distance is in the range of 0-200 meters), (Id., ¶ 17, dynamically determining, in real-time, from the plurality of candidate vehicles, by the at least one specifically programmed computer processor, 1) a first assigned vehicle for picking up the particular ride-sharing requesting passenger and 2) a pair of assigned virtual pickup and dropoff bus stop tasks related to the particular ride-sharing requesting passenger (discloses identifying a station for a user)); 
based on determining that the user is traveling in [Stenneth discloses …the mass-transit vehicle], determine an estimated transit time of the user from a location of the [Stenneth discloses …mass-transit vehicle] to the station (Racah, ¶ 5, the selecting of each candidate virtual pickup bus stop into the subset of candidate virtual pickup bus stops is based, at least in part, on at least one of: …  vi) at least one passenger personal preference related to at least one of: a walking distance, an expected time of arrival (discloses estimated transit time to a station), a ride duration, a price, and any combination thereof); 
based on determining the estimated transit time of the user from the location of…[Stenneth discloses …the mass-transit vehicle] to the station, send a transportation-request notification to a computing device associated with a transportation vehicle to pick up the user at a pickup location corresponding to the station (Racah, ¶ 5, the selecting of each candidate virtual pickup bus stop into the subset of candidate virtual pickup bus stops is based, at least in part, on at least one of: …  vi) at least one passenger personal preference related to at least one of: a walking distance, an expected time of arrival (discloses estimated transit time to a station), a ride duration, a price, and any combination thereof), (Id., ¶ 4, each electronic riding request from each ride-sharing requesting passenger includes: an origin location data identifying a passenger -requested origin point, and a destination location data identifying a passenger -requested destination point), (Id., ¶ 159, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers);
[Sweeny discloses …and based on receiving a response to the transportation-request notification, dispatch the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location]
While suggested, Racah does not explicitly disclose …the mass-transit vehicle… mass-transit vehicle; …and based on receiving a response to the transportation-request notification, dispatch the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location
	However, Stenneth discloses determine that a user is traveling in a mass-transit vehicle (Stenneth, ¶ 41, A specific example in the context of an embodiment of the present invention may be receiving one or more GPS traces obtained from GPS devices. The GPS devices may be part of or located on the transit vehicle. In some embodiments, drivers may carry a GPS equipped device configured to report transit vehicle identity, location and/or time to a computing system); the mass-transit vehicle; the mass-transit vehicle… mass-transit vehicle (Id., ¶ 3, a method, apparatus and computer program product are therefore provided according to an example embodiment of the present invention matching transit vehicles (e.g., buses) to trips given the transit vehicle's real time locations and a set of spatial and temporal properties of the set of all trips).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah to include the mass-transit vehicle elements of Stenneth in the analogous art of assigning vehicles to trips.
The motivation for doing so would have been to improve the ability “to match… transit vehicles (e.g., buses) to trips given the bus's real time locations and a set of spatial and temporal properties of the set of all trips” [Stenneth, ¶ 25; Racah, ¶ 4]. 
While suggested, the combination of Racah and Stenneth does not explicitly disclose …and based on receiving a response to the transportation-request notification, dispatch the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location.
However, Sweeny discloses …and based on receiving a response to the transportation-request notification, dispatch the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location (Sweeny, ¶ 61, In response to selecting a driver, the dispatch 110 can transmit an invitation message 183 to a corresponding driver device 180 of the selected driver (e.g., using the driver ID 133) via the driver device interface 130. The invitation message 183 can be viewed as part of an interface of a service application running on the driver device 180), (Id., ¶ 62, If the driver accepts the transport service (discloses receiving a response to the transportation request notification), the dispatch 110 can provide information about the driver to the request manager 140 (or the driver's ID 133 so that the request manager 140 can retrieve necessary driver information from the driver database 116). The request manager 140 can notify the requesting user by transmitting a status message 126 via the client device interface 120 to the client device 170 of the requesting user that a driver has been selected), (Id., ¶ 94, If the driver accepts the invitation, then the transport has been arranged for the first user (discloses dispatching the transportation vehicle), and information about the transaction for the transport is stored in databases of the system 100 (260). In addition, the first user can receive a notification or status message from the dispatch system that a driver has been selected for the user).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth to include the dispatch elements of Sweeny in the analogous art of optimizing selection of drivers for transport requests.
The motivation for doing so would have been to improve “a driver selection algorithm in which driver/rider pairings are made with an optimization objective of minimizing time to pick up” [Sweeny, ¶ 11; Stenneth, ¶ 25; Racah, ¶ 4] otherwise inflated by improbable pickup requests and other passenger-related contextual events delaying driver travel.

Regarding Claim 3, the combination of Racah, Stenneth and Sweeny discloses the system of claim 1.
[Sweeny discloses further comprising instructions that, when executed by the at least one processor, cause the system to: determine a probability that the user will utilize the transportation vehicle; and based on the probability that the user will utilize the transportation vehicle…]
Racah further discloses …send the transportation-request notification to the computing device associated with the transportation vehicle for pickup of the user at the pickup location corresponding to the station (Racah, ¶ 17, electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers; where each electronic riding request from each ride-sharing requesting passenger includes: an origin location data identifying a passenger -requested origin point, and a destination location data identifying a passenger -requested destination point).
The combination of Racah, Stenneth and Sweeny does not explicitly disclose further comprising instructions that, when executed by the at least one processor, cause the system to: determine a probability that the user will utilize the transportation vehicle; and based on the probability that the user will utilize the transportation vehicle… 
However, Sweeny discloses further comprising instructions that, when executed by the at least one processor, cause the system to: determine a probability that the user will utilize the transportation vehicle (Sweeny, ¶ 415, Pre-pickup requests can be generated from client devices 170 which are operated in a manner that indicates a high probability or likelihood that a transport request is about to be made (discloses determining a probability that the user will utilize the transportation vehicle)… the pre-pickup request can correspond to activity detected through the client interface 120 of the system 100, including the launching of a service application in one of the client devices, as well as other activities such as communication from the service application of position information which indicate the user is walking to a corner or location that is known as being a location from which the user or other individuals make transport requests); and based on the probability that the user will utilize the transportation vehicle… (Id., ¶ 107, Pre-pickup requests can be generated from client devices 170 which are operated in a manner that indicates a high probability or likelihood that a transport request is about to be made (discloses determining a probability that the user will utilize the transportation vehicle)... the pool of drivers are determined for one or multiple transport requests that are communicated from a particular geographical region (e.g., square mile of city) in a given duration of time (e.g., one minute) (discloses transportation request)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth to include the probability of utilization elements of Sweeny in the analogous art of optimizing selection of drivers for transport requests for the same reasons as stated for claim 1.

Regarding claim 4, the combination of Racah, Stenneth and Sweeny discloses the system of claim 1.
Racah further discloses further comprising instructions that, when executed by the at least one processor, cause the system to determine the estimated transit time of the user from the location of the mass-transit vehicle to the station based on one or more of: the sensory data from the client device (Racah, ¶ 4, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers), (Id., ¶ 154, the terms "proximity detection," "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems ( GPS); ... Cell Identification based triangulation, Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation (discloses time of arrival based on sensory data), Angle of arrival (AOA) based triangulation).
While suggested, Racah does not explicitly disclose additional sensory data from additional client devices associated with additional users on the mass-transit vehicle.
However, Racah does disclose sensory data from client devices associated with users (Racah, 154, the terms "proximity detection," "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems (GPS); ... Cell Identification based triangulation (discloses user location based on sensory data), Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation, Angle of arrival (AOA) based triangulation).
Since gathering GPS data to determine the location of at least one user is a key factor of transportation requests as disclosed by Racah, one of ordinary skill in the art at the time of the invention was filed would have recognized that applying the known technique of GPS location to additional nearby users would have yielded predictable results and resulted in an improved system (see KSR Rationale D, MPEP § 2141(III)(D)), wherein the additional data would have yielded additional location accuracy for  further optimizing route selection [Racah, Fig. 7 and ¶0130], e.g., carpooling.
Racah further discloses or scheduling information from a mass-transit system (Racah, ¶ 27, the exemplary computer transportation systems of the present invention are configured to determine in which virtual bus-stops should passengers board and/or disembark, and thus, not requiring passengers to board and/or disembark at locations predetermined by a typical bus schedule (e.g., a schedule of M7 bus operated in Manhattan, N.Y.)).
While suggested, Racah does not explicitly disclose the mass-transit vehicle.
However, Stenneth discloses the mass-transit vehicle (Id., ¶ 3, a method, apparatus and computer program product are therefore provided according to an example embodiment of the present invention matching transit vehicles (e.g., buses) to trips given the transit vehicle's real time locations and a set of spatial and temporal properties of the set of all trips).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah to include the mass-transit vehicle elements of Stenneth in the analogous art of assigning vehicles to trips for the same reasons as stated for claim 1.

Regarding Claim 5, the combination of Racah, Stenneth and Sweeny discloses the system of claim 1.
While suggested, the combination of Racah and Stenneth does not explicitly disclose further comprising instructions that, when executed by the at least one processor, cause the system to identify the station for the user traveling in the mass-transit vehicle by determining that a travel history for the user indicates that the user previously utilized one or more mass-transit vehicles at the station.
However, Sweeny discloses further comprising instructions that, when executed by the at least one processor, cause the system to identify the station for the user traveling in the mass-transit vehicle by determining that a travel history for the user indicates that the user previously utilized one or more mass-transit vehicles at the station (Sweeny, ¶ 415, Pre-pickup requests can be generated from client devices 170 which are operated in a manner that indicates a high probability or likelihood that a transport request is about to be made… the pre-pickup request can correspond to activity detected through the client interface 120 of the system 100, including the launching of a service application in one of the client devices, as well as other activities such as communication from the service application of position information which indicate the user is walking to a corner or location that is known as being a location from which the user or other individuals make transport requests).
 At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth to include the travel history elements of Sweeny in the analogous art of optimizing selection of drivers for transport requests for the same reasons as stated for claim 1.

Regarding claim 6, the combination of Racah, Stenneth and Sweeny discloses the system of claim 1.
Racah further discloses further comprising instructions that, when executed by the at least one processor, cause the system to: determine a further estimated transit time for each of multiple transportation vehicles to the pickup location (Racah, ¶ 4, dynamically determining, in real-time, by the at least one specifically programmed computer processor, a plurality of candidate vehicles which can pick up the particular ride-sharing requesting passenger, where the determining of the plurality of candidate vehicles is based, at least in part on: the subset of candidate virtual pickup bus stops, the subset of candidate virtual dropoff bus stops, the current ride-sharing data and the current vehicle location data... dynamically determining, in real-time, from the plurality of candidate vehicles, by the at least one specifically programmed computer processor, 1) a first assigned vehicle for picking up the particular ride-sharing requesting passenger... based, at least in part, on... ii) minimizing at least one of: ... 2) a second duration of time which each ride-sharing passenger spends waiting for each candidate ride-sharing vehicle to arrive at a respective virtual bus stop); 
compare an aggregate estimated transit time of the user from the location of the mass- transit vehicle to the pickup location with the further estimated transit time for each of the multiple transportation vehicles (Id., ¶ 4, dynamically determining, in real-time, by the at least one specifically programmed computer processor, a plurality of candidate vehicles which can pick up the particular ride-sharing requesting passenger, where the determining of the plurality of candidate vehicles is based, at least in part on: the subset of candidate virtual pickup bus stops, the subset of candidate virtual dropoff bus stops, the current ride-sharing data and the current vehicle location data... dynamically determining, in real-time, from the plurality of candidate vehicles, by the at least one specifically programmed computer processor, 1) a first assigned vehicle for picking up the particular ride-sharing requesting passenger... based, at least in part, on... ii) minimizing at least one of: ... 2) a second duration of time which each ride-sharing passenger spends waiting for each candidate ride-sharing vehicle to arrive at a respective virtual bus stop);
 select the transportation vehicle from the multiple transportation vehicles based on comparing the aggregate estimated transit time with the further estimated transit time for each of the multiple transportation vehicles (Id., ¶ 4, dynamically determining, in real-time, by the at least one specifically programmed computer processor, a plurality of candidate vehicles which can pick up the particular ride-sharing requesting passenger, where the determining of the plurality of candidate vehicles is based, at least in part on: the subset of candidate virtual pickup bus stops, the subset of candidate virtual dropoff bus stops, the current ride-sharing data and the current vehicle location data... dynamically determining, in real-time, from the plurality of candidate vehicles, by the at least one specifically programmed computer processor, 1) a first assigned vehicle for picking up the particular ride-sharing requesting passenger... based, at least in part, on... ii) minimizing at least one of: ... 2) a second duration of time which each ride-sharing passenger spends waiting for each candidate ride-sharing vehicle to arrive at a respective virtual bus stop); 
and send the transportation-request notification to the computing device associated with the transportation vehicle to pick up of the user at the pickup location based further on selecting the transportation vehicle from the multiple transportation vehicles (Id., ¶ 5, the selecting of each candidate virtual pickup bus stop into the subset of candidate virtual pickup bus stops is based, at least in part, on at least one of: …  vi) at least one passenger personal preference related to at least one of: a walking distance, an expected time of arrival (discloses estimated transit time to a station), a ride duration, a price, and any combination thereof), (Id., ¶ 159, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers).

Regarding claim 7, the combination of Racah, Stenneth and Sweeny discloses the system of claim 1.
While suggested, the combination of Racah and Stenneth does not explicitly disclose further comprising instructions that, when executed by the at least one processor, cause the system to determine the pickup location based on one or more of a location of the client device within the mass-transit vehicle or a disruption event.
However, Sweeny discloses further comprising instructions that, when executed by the at least one processor, cause the system to determine the pickup location based on one or more of a location of the client device within the mass-transit vehicle or a disruption event (Sweeny, ¶ 81, the pickup route determination 186 determines the driver-to-pickup route 187 for each of the multiple pickup locations 190 using, for example, criteria such as most use of highways, real time traffic reports, and/or other considerations. The time to pick up determination 188 can determine the driver pickup times 189 for each driver to each of the multiple pickup locations 190. As with other examples, the third-party mapping service 191 can be used to determine roadways and/or traffic conditions (discloses disruption event) which can affect both route selection and time-of-travel for the routes determined as between each driver and each pickup location).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth to include the disruption event elements of Sweeny in the analogous art of optimizing selection of drivers for transport requests for the same reasons as stated for claim 1.

Regarding claim 8, the combination of Racah, Stenneth and Sweeny discloses the system of claim 1.
While suggested, the combination of Racah and Stenneth does not explicitly disclose further comprising instructions that, when executed by the at least one processor, cause the system to determine the pickup location based on the disruption event by determining the pickup location based on one or more of. a publicly scheduled event near the station; a vehicular accident near the station; vehicular traffic near the station; or a weather event near the station.
However, Sweeny discloses further comprising instructions that, when executed by the at least one processor, cause the system to determine the pickup location based on the disruption event by determining the pickup location based on one or more of: a publicly scheduled event near the station (Sweeny, ¶ 81, the pickup route determination 186 determines the driver-to-pickup route 187 for each of the multiple pickup locations 190 using, for example, criteria such as most use of highways, real time traffic reports, and/or other considerations. The time to pick up determination 188 can determine the driver pickup times 189 for each driver to each of the multiple pickup locations 190 (discloses determining pickup locations). As with other examples, the third-party mapping service 191 can be used to determine roadways and/or traffic conditions which can affect both route selection and time-of-travel for the routes determined as between each driver and each pickup location), (Id., ¶ 46, the pickup determination component 114 can estimate or predict the destination location, or a region in which the destination location is estimated to be located in, based on at least one of (i) current travel direction of the in-use driver, (ii) previous pickup and destination locations of the requesting user, (iii) frequent destination locations of the user that is being transported by the driver, or (iv) other factors, such as time of day, event calendars in a geographic region or city, etc. (discloses public events)), a vehicular accident near the station; vehicular traffic near the station; or a weather event near the station (Id., ¶ 81, the pickup route determination 186 determines the driver-to-pickup route 187 for each of the multiple pickup locations 190 using, for example, criteria such as most use of highways, real time traffic reports (discloses traffic), and/or other considerations. The time to pick up determination 188 can determine the driver pickup times 189 for each driver to each of the multiple pickup locations 190. As with other examples, the third-party mapping service 191 can be used to determine roadways and/or traffic conditions which can affect both route selection and time-of-travel for the routes determined as between each driver and each pickup location).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth to include the disruption event elements of Sweeny in the analogous art of optimizing selection of drivers for transport requests for the same reasons as stated for claim 1.

Regarding claim 9, the combination of Racah, Stenneth and Sweeny discloses the system of claim 1.
While suggested, Racah does not explicitly disclose further comprising instructions that, when executed by the at least one processor, cause the system to: determine that additional users are traveling… [Stenneth discloses …the mass transit vehicles]… based on sensory data from client devices associated with the additional users;
However, Racah does disclose location tracking associated with users (Racah, 154, the terms "proximity detection," "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems (GPS); ... Cell Identification based triangulation (discloses user location based on sensory data), Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation, Angle of arrival (AOA) based triangulation).
Since gathering GPS data to determine the location of at least one user is a key factor of transportation requests as disclosed by Racah, one of ordinary skill in the art at the time of the invention was filed would have recognized that applying the known technique of GPS location to additional nearby users would have yielded predictable results and resulted in an improved system (see KSR Rationale D, MPEP § 2141(III)(D)), wherein the additional data would have yielded additional location data for  further optimizing route selection [Racah, Fig. 7 and ¶0130], e.g., carpooling. 
Racah further discloses determine one or more transit characteristics of the user and the additional users (Racah, ¶ 4, dynamically determining, in real-time, from the plurality of candidate vehicles, by the at least one specifically programmed computer processor, 1) a first assigned vehicle for picking up the particular ride-sharing requesting passenger and 2) a pair of assigned virtual pickup and dropoff bus stop tasks related to the particular ride-sharing requesting passenger, based, at least in part, on… i) maximizing a vehicle occupancy to be at least two ride-sharing passengers in the first assigned vehicle at least a portion of a ride of the particular ride-sharing requesting passenger, ii) minimizing at least one of: 1) a first duration of time (discloses transit characteristics of users) which each ride-sharing passenger spends in each candidate ride-sharing vehicle); 
and create one or more user groups based on the one or more transit characteristics of the user and the additional users (Id., ¶ 59, An exemplary embodiment of the present invention may allow for pick-ups which are not along the direction of ride in accordance with the detouring effect and/or increased wait time they impose on existing riders and/or riders that are already assigned to the same vehicle. Consequently, a particular vehicle can pick-up passengers during the same ride at the same or different points: along main road(s) in the direction of the ride, along cross-street(s), and on points which are not the direction of ride (e.g., opposite side of a main road));
 and send the transportation-request notification to the computing device associated with the transportation vehicle to pick up one user group of the one or more user groups at the pickup location (Id., ¶ 159, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers), (Id., ¶ 95, the exemplary computer transportation systems of the present invention are configured to assign a plurality of passengers (e.g., 2, 3, 4, 5, 6, 7, 8, etc.) to a vehicle to meet future demand, by: delivering instructions to each passenger of a plurality of passengers to travel a reasonable walking distance to a high demand area).
While suggested, Racah does not explicitly disclose the mass-transit vehicle.
However, Stenneth discloses the mass-transit vehicle (Id., ¶ 3, a method, apparatus and computer program product are therefore provided according to an example embodiment of the present invention matching transit vehicles (e.g., buses) to trips given the transit vehicle's real time locations and a set of spatial and temporal properties of the set of all trips).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah to include the mass-transit vehicle elements of Stenneth in the analogous art of assigning vehicles to trips for the same reasons as stated for claim 1.

Regarding claim 10, the combination of Racah, Stenneth and Sweeny discloses the system of claim 9.
Racah further discloses further comprising instructions that, when executed by the at least one processor, cause the system to determine the one or more transit characteristics of the user and the additional users by determining one or more of: a location of each of the user and the additional users within the mass-transit vehicle; a traveling speed of each of the user and the additional users; an additional estimated transit time from the station to the pickup location for each of the user and the additional users; or a destination indicated by a transportation request from each of the client device associated with the user and the client devices associated with the additional users (Racah, ¶¶ 123-125 , the exemplary computer transportation system of the present invention can be configured to dynamically determine, in real-time, the fastest route that serves multiple passengers while observing spatial detour limits by utilizing, but not limited to, at least one of the following four steps: [0124] 1. Identify reasonable pickup and or drop-off virtual bus stops for at least a subset of passengers on the vehicle and or assigned to be picked up by vehicle; [0125] 2. Pre-filtering: for each task (pickup or dropoff), remove all stops that would cause an excessive detour (discloses characteristic determination based on indicated destination) (at this point, a virtual bus-stop is only removed from consideration if it necessarily causes a detour (no matter which bus-stops are selected for other tasks))).

Regarding claim 11, Racah discloses a non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor, cause a system to: compare sensory data from a client device associated with a user to… [Stenneth discloses …transit data concerning a mass-transit vehicle] (Racah, ¶ 159, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers; where each electronic riding request from each ride-sharing requesting passenger includes: an origin location data identifying a passenger-requested origin point, and a destination location data identifying a passenger-requested destination point; for a particular electronic riding request of a particular ride-sharing requesting passenger: electronically accessing, in real-time, by the at least one specifically programmed computer processor, for at least one database, at least one grid of virtual bus stops for at least one geographic locale (discloses comparing location data with bus stop transit data)), (Id., ¶ 154, the terms "proximity detection," "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems ( GPS); ... Cell Identification based triangulation (discloses user location based on sensory data), Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation, Angle of arrival (AOA) based triangulation);
While suggested, Racah does not explicitly discloses …determine that the user is traveling in the mass-transit vehicle by identifying that the sensory data from the client device is consistent with the transit data concerning the mass-transit vehicle.
However, Racah does disclose determining location and proximity to other devices based on sensor data consistency  (Racah, ¶ 151, the member devices 202a, 202b thru 202n shown each at least includes a computer-readable medium, such as a random access memory (RAM) 208 coupled to a processor 210 or FLASH memory. In some embodiments, the processor 210 may execute computer-executable program instructions stored in memory 208), (Id., ¶ 154, the terms "proximity detection," (discloses location consistent with other devices) "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems ( GPS); ... Cell Identification based triangulation (discloses user location based on sensory data), Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation, Angle of arrival (AOA) based triangulation)
Stenneth further discloses GPS location tracking on mass transit vehicles (Stenneth, ¶ 41).
Since gathering GPS data to determine the location of at least one user is a key factor of transportation requests as disclosed by Racah, one of ordinary skill in the art at the time of the invention was filed would have recognized that applying the known technique of GPS proximity location to nearby mass transit vehicles would have yielded predictable results and resulted in an improved system (see KSR Rationale D, MPEP § 2141(III)(D)), wherein the additional data would have yielded additional location accuracy for further optimizing vehicle capacity considerations [Racah, Fig. 7 and ¶0130], e.g., carpooling;
Racah further discloses … identify a station for the user traveling in… [Stenneth discloses …the mass-transit vehicle] (Racah, ¶ 15, the dynamically determining the first assigned vehicle and the pair of assigned virtual pickup and dropoff bus stop tasks related to the particular ride-sharing requesting passenger is further based, at least in part, on minimizing an additional walking distance, and where the additional walking distance is in the range of 0-200 meters), (Id., ¶ 17, dynamically determining, in real-time, from the plurality of candidate vehicles, by the at least one specifically programmed computer processor, 1) a first assigned vehicle for picking up the particular ride-sharing requesting passenger and 2) a pair of assigned virtual pickup and dropoff bus stop tasks related to the particular ride-sharing requesting passenger (discloses identifying a station for a user)); 
based on determining that the user is traveling in [Stenneth discloses …the mass-transit vehicle], determine an estimated transit time of the user from a location of the [Stenneth discloses …mass-transit vehicle] to the station (Racah, ¶ 5, the selecting of each candidate virtual pickup bus stop into the subset of candidate virtual pickup bus stops is based, at least in part, on at least one of: …  vi) at least one passenger personal preference related to at least one of: a walking distance, an expected time of arrival (discloses estimated transit time to a station), a ride duration, a price, and any combination thereof); 
based on determining the estimated transit time of the user from the location of…[Stenneth discloses …the mass-transit vehicle] to the station, send a transportation-request notification to a computing device associated with a transportation vehicle to pick up the user at a pickup location corresponding to the station (Racah, ¶ 5, the selecting of each candidate virtual pickup bus stop into the subset of candidate virtual pickup bus stops is based, at least in part, on at least one of: …  vi) at least one passenger personal preference related to at least one of: a walking distance, an expected time of arrival (discloses estimated transit time to a station), a ride duration, a price, and any combination thereof), (Id., ¶ 4, each electronic riding request from each ride-sharing requesting passenger includes: an origin location data identifying a passenger -requested origin point, and a destination location data identifying a passenger -requested destination point), (Id., ¶ 159, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers);
[Sweeny discloses …and based on receiving a response to the transportation-request notification, dispatch the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location]
While suggested, Racah does not explicitly disclose …the mass-transit vehicle… mass-transit vehicle; …and based on receiving a response to the transportation-request notification, dispatch the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location
	However, Stenneth discloses determine that a user is traveling in a mass-transit vehicle (Stenneth, ¶ 41, A specific example in the context of an embodiment of the present invention may be receiving one or more GPS traces obtained from GPS devices. The GPS devices may be part of or located on the transit vehicle. In some embodiments, drivers may carry a GPS equipped device configured to report transit vehicle identity, location and/or time to a computing system); the mass-transit vehicle; the mass-transit vehicle… mass-transit vehicle (Id., ¶ 3, a method, apparatus and computer program product are therefore provided according to an example embodiment of the present invention matching transit vehicles (e.g., buses) to trips given the transit vehicle's real time locations and a set of spatial and temporal properties of the set of all trips).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah to include the mass-transit vehicle elements of Stenneth in the analogous art of assigning vehicles to trips for the same reasons as stated for claim 1.
While suggested, the combination of Racah and Stenneth does not explicitly disclose …and based on receiving a response to the transportation-request notification, dispatch the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location.
However, Sweeny discloses …and based on receiving a response to the transportation-request notification, dispatch the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location (Sweeny, ¶ 61, In response to selecting a driver, the dispatch 110 can transmit an invitation message 183 to a corresponding driver device 180 of the selected driver (e.g., using the driver ID 133) via the driver device interface 130. The invitation message 183 can be viewed as part of an interface of a service application running on the driver device 180), (Id., ¶ 62, If the driver accepts the transport service (discloses receiving a response to the transportation request notification), the dispatch 110 can provide information about the driver to the request manager 140 (or the driver's ID 133 so that the request manager 140 can retrieve necessary driver information from the driver database 116). The request manager 140 can notify the requesting user by transmitting a status message 126 via the client device interface 120 to the client device 170 of the requesting user that a driver has been selected), (Id., ¶ 94, If the driver accepts the invitation, then the transport has been arranged for the first user (discloses dispatching the transportation vehicle), and information about the transaction for the transport is stored in databases of the system 100 (260). In addition, the first user can receive a notification or status message from the dispatch system that a driver has been selected for the user).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth to include the dispatch elements of Sweeny in the analogous art of optimizing selection of drivers for transport requests for the same reasons as stated for claim 1.

Regarding Claim 12, the combination of Racah, Stenneth and Sweeny discloses the non-transitory computer readable medium of claim 11.
Racah further discloses …receiving, from the client device, an indication of a transportation request by the user for a transportation vehicle (Racah, ¶ 159, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers).
While suggested, Racah does not explicitly disclose further comprising instructions that, when executed by the at least one processor, cause the system to identify the station for the user traveling in the mass-transit vehicle by: providing, to the client device, a selectable option for requesting transport; and based on user interaction with the selectable option…
However, Stenneth discloses …the mass-transit vehicle (Id., ¶ 3, a method, apparatus and computer program product are therefore provided according to an example embodiment of the present invention matching transit vehicles (e.g., buses) to trips given the transit vehicle's real time locations and a set of spatial and temporal properties of the set of all trips).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah to include the mass-transit vehicle elements of Stenneth in the analogous art of assigning vehicles to trips for the same reasons as stated for claim 1.
While suggested, the combination of Racah and Stenneth does not explicitly disclose further comprising instructions that, when executed by the at least one processor, cause the system to identify the station for the user traveling… by: providing, to the client device, a selectable option for requesting transport; and based on user interaction with the selectable option…
However, Stenneth discloses further comprising instructions that, when executed by the at least one processor, cause the system to identify the station for the user traveling… by: providing, to the client device, a selectable option for requesting transport; and based on user interaction with the selectable option… (Sweeny, ¶ 36, transport requests 171 can be automatically generated in response to corresponding users providing input (e.g., in response to user selection of a user interface feature provided from execution of the application) when, for example, requesting transport from a pickup location. In one example, a transport request 171 from an individual user can specify a user identifier (ID) 121 and a pickup location 123. In some variations, the transport request 171 specifies a vehicle type 125 (or alternatively, a service type), and/or a destination location 127. The pickup location 123 can correspond to, for example, the current location of the client device 170 (e.g., as a default setting), a future location of client device 170 and/or a location specified by manual input from a user of the client device 170).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth to include the selectable option elements of Sweeny in the analogous art of optimizing selection of drivers for transport requests for the same reasons as stated for claim 1.

Regarding Claim 13, the combination of Racah, Stenneth and Sweeny discloses the non-transitory computer readable medium of claim 11.
Racah further discloses further comprising instructions that, when executed by the at least one processor, cause the system to: determine that exiting from an alternative station would result in an improved estimated transit time to a destination (Racah, ¶ 130, as FIG. 7 illustrates, the exemplary dynamic route-virtual bus stop selection algorithm which is configured to select among a plurality of potential alternatives for each virtual bus stop (e g., Pickup#1, Pickup#2, Dropoff#1, Dropoff#2) to be assigned to passenger(s) who already requested the service (discloses alternative drop off stations)), (Id., ¶ 4, dynamically selecting, in real-time, by the at least one specifically programmed computer processor, from at least one grid of virtual bus stops for the at least one geographic locale, a subset of candidate virtual pickup bus stops and a subset of candidate virtual dropoff bus stops based, at least in part, on … ii) a second absolute walking distance, being a distance from at least one candidate virtual dropoff bus stop of the subset of candidate virtual dropoff bus stops to the passenger-requested destination point (discloses improved transit time to a destination)); and provide, to the client device, a suggestion to use the alternative station (Id., ¶ 172, dynamically generating, in real-time, by the at least one specifically programmed computer processor, a route proposal for the first assigned vehicle, where the route proposal for the first assigned vehicle includes a first updated route schedule, formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the particular ride-sharing requesting passenger into an existing route schedule (discloses suggestion to use an alternative station), including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle; causing to electronically display, in real-time, via the at least one computer network, by the at least one specifically programmed computer processor, the assigned virtual pickup bus stop on a screen of a first electronic computing device associated with the particular ride-sharing requesting passenger, and causing to electronically display, in real-time, via the at least one computer network, by the at least one specifically programmed computer processor, the first updated route schedule on a screen of a second electronic computing device associated with the first assigned vehicle).

Regarding Claim 14, the combination of Racah, Stenneth and Sweeny discloses the non-transitory computer readable medium of claim 11.
While suggested, the combination of Racah and Stenneth does not explicitly disclose …further comprising instructions that, when executed by the at least one processor, cause the system to: send the transportation-request notification to the computing device associated with the transportation vehicle by sending, for display on the computing device, the transportation-request notification comprising a selectable option to accept a request to pick up the user at the pickup location; and receive the response to the transportation-request notification by receiving an indication of a selection of the selectable option accepting the request
However, Sweeny discloses …further comprising instructions that, when executed by the at least one processor, cause the system to: send the transportation-request notification to the computing device associated with the transportation vehicle by sending, for display on the computing device, the transportation-request notification comprising a selectable option to accept a request to pick up the user at the pickup location (Sweeny, ¶ 61, In response to selecting a driver, the dispatch 110 can transmit an invitation message 183 to a corresponding driver device 180 of the selected driver (e.g., using the driver ID 133) via the driver device interface 130. The invitation message 183 can be viewed as part of an interface of a service application running on the driver device 180. The invitation message 183 can include information about the requesting user, the pickup location of the user, and provide selectable features to enable the driver to accept the transport service or reject/decline the transport service); and receive the response to the transportation-request notification by receiving an indication of a selection of the selectable option accepting the request (Id., ¶ 62, If the driver accepts the transport service, the dispatch 110 can provide information about the driver to the request manager 140 (or the driver's ID 133 so that the request manager 140 can retrieve necessary driver information from the driver database 116). The request manager 140 can notify the requesting user by transmitting a status message 126 via the client device interface 120 to the client device 170 of the requesting user that a driver has been selected).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth to include the selectable option elements of Sweeny in the analogous art of optimizing selection of drivers for transport requests for the same reasons as stated for claim 1.



Regarding claim 16, Racah discloses a method comprising: comparing sensory data from a client device associated with a user to… [Stenneth discloses …transit data concerning a mass-transit vehicle] (Racah, ¶ 159, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers; where each electronic riding request from each ride-sharing requesting passenger includes: an origin location data identifying a passenger-requested origin point, and a destination location data identifying a passenger-requested destination point; for a particular electronic riding request of a particular ride-sharing requesting passenger: electronically accessing, in real-time, by the at least one specifically programmed computer processor, for at least one database, at least one grid of virtual bus stops for at least one geographic locale (discloses comparing location data with bus stop transit data)), (Id., ¶ 154, the terms "proximity detection," "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems ( GPS); ... Cell Identification based triangulation (discloses user location based on sensory data), Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation, Angle of arrival (AOA) based triangulation);
While suggested, Racah does not explicitly discloses …determining that the user is traveling in the mass-transit vehicle by identifying that the sensory data from the client device is consistent with the transit data concerning the mass-transit vehicle.
However, Racah does disclose determining location and proximity to other devices based on sensor data consistency  (Racah, ¶ 151, the member devices 202a, 202b thru 202n shown each at least includes a computer-readable medium, such as a random access memory (RAM) 208 coupled to a processor 210 or FLASH memory. In some embodiments, the processor 210 may execute computer-executable program instructions stored in memory 208), (Id., ¶ 154, the terms "proximity detection," (discloses location consistent with other devices) "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems ( GPS); ... Cell Identification based triangulation (discloses user location based on sensory data), Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation, Angle of arrival (AOA) based triangulation)
Stenneth further discloses GPS location tracking on mass transit vehicles (Stenneth, ¶ 41).
Since gathering GPS data to determine the location of at least one user is a key factor of transportation requests as disclosed by Racah, one of ordinary skill in the art at the time of the invention was filed would have recognized that applying the known technique of GPS proximity location to nearby mass transit vehicles would have yielded predictable results and resulted in an improved system (see KSR Rationale D, MPEP § 2141(III)(D)), wherein the additional data would have yielded additional location accuracy for further optimizing vehicle capacity considerations [Racah, Fig. 7 and ¶0130], e.g., carpooling;
Racah further discloses … identifying a station for the user traveling in… [Stenneth discloses …the mass-transit vehicle] (Racah, ¶ 15, the dynamically determining the first assigned vehicle and the pair of assigned virtual pickup and dropoff bus stop tasks related to the particular ride-sharing requesting passenger is further based, at least in part, on minimizing an additional walking distance, and where the additional walking distance is in the range of 0-200 meters), (Id., ¶ 17, dynamically determining, in real-time, from the plurality of candidate vehicles, by the at least one specifically programmed computer processor, 1) a first assigned vehicle for picking up the particular ride-sharing requesting passenger and 2) a pair of assigned virtual pickup and dropoff bus stop tasks related to the particular ride-sharing requesting passenger (discloses identifying a station for a user)); 
based on determining that the user is traveling in [Stenneth discloses …the mass-transit vehicle], determining an estimated transit time of the user from a location of the [Stenneth discloses …mass-transit vehicle] to the station (Racah, ¶ 5, the selecting of each candidate virtual pickup bus stop into the subset of candidate virtual pickup bus stops is based, at least in part, on at least one of: …  vi) at least one passenger personal preference related to at least one of: a walking distance, an expected time of arrival (discloses estimated transit time to a station), a ride duration, a price, and any combination thereof); 
based on determining the estimated transit time of the user from the location of…[Stenneth discloses …the mass-transit vehicle] to the station, sending a transportation-request notification to a computing device associated with a transportation vehicle to pick up the user at a pickup location corresponding to the station (Racah, ¶ 5, the selecting of each candidate virtual pickup bus stop into the subset of candidate virtual pickup bus stops is based, at least in part, on at least one of: …  vi) at least one passenger personal preference related to at least one of: a walking distance, an expected time of arrival (discloses estimated transit time to a station), a ride duration, a price, and any combination thereof), (Id., ¶ 4, each electronic riding request from each ride-sharing requesting passenger includes: an origin location data identifying a passenger -requested origin point, and a destination location data identifying a passenger -requested destination point), (Id., ¶ 159, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers);
[Sweeny discloses …and based on receiving a response to the transportation-request notification, dispatching the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location]
While suggested, Racah does not explicitly disclose …the mass-transit vehicle… mass-transit vehicle; …and based on receiving a response to the transportation-request notification, dispatching the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location
	However, Stenneth discloses determine that a user is traveling in a mass-transit vehicle (Stenneth, ¶ 41, A specific example in the context of an embodiment of the present invention may be receiving one or more GPS traces obtained from GPS devices. The GPS devices may be part of or located on the transit vehicle. In some embodiments, drivers may carry a GPS equipped device configured to report transit vehicle identity, location and/or time to a computing system); the mass-transit vehicle; the mass-transit vehicle… mass-transit vehicle (Id., ¶ 3, a method, apparatus and computer program product are therefore provided according to an example embodiment of the present invention matching transit vehicles (e.g., buses) to trips given the transit vehicle's real time locations and a set of spatial and temporal properties of the set of all trips).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah to include the mass-transit vehicle elements of Stenneth in the analogous art of assigning vehicles to trips for the same reasons as stated for claim 1.
While suggested, the combination of Racah and Stenneth does not explicitly disclose …and based on receiving a response to the transportation-request notification, dispatching the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location.
However, Sweeny discloses …and based on receiving a response to the transportation-request notification, dispatching the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location (Sweeny, ¶ 61, In response to selecting a driver, the dispatch 110 can transmit an invitation message 183 to a corresponding driver device 180 of the selected driver (e.g., using the driver ID 133) via the driver device interface 130. The invitation message 183 can be viewed as part of an interface of a service application running on the driver device 180), (Id., ¶ 62, If the driver accepts the transport service (discloses receiving a response to the transportation request notification), the dispatch 110 can provide information about the driver to the request manager 140 (or the driver's ID 133 so that the request manager 140 can retrieve necessary driver information from the driver database 116). The request manager 140 can notify the requesting user by transmitting a status message 126 via the client device interface 120 to the client device 170 of the requesting user that a driver has been selected), (Id., ¶ 94, If the driver accepts the invitation, then the transport has been arranged for the first user (discloses dispatching the transportation vehicle), and information about the transaction for the transport is stored in databases of the system 100 (260). In addition, the first user can receive a notification or status message from the dispatch system that a driver has been selected for the user).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth to include the dispatch elements of Sweeny in the analogous art of optimizing selection of drivers for transport requests for the same reasons as stated for claim 1.

Regarding Claim 17, this claim recites limitations similar to those in claim 3, and is rejected for the same reasons as stated above.

Regarding Claims 19, this claim recites limitations similar to those in claim 5, and is rejected for the same reasons as stated above.

Regarding Claim 20, this claim recites limitations similar to those in claim 9, and is rejected for the same reasons as stated above.



Claims 2, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Racah in view of Stenneth and Sweeny and in further view of You et al., U.S. Patent No. 9,571,627 [hereinafter You].


Regarding claim 2, the combination of Racah, Stenneth and Sweeny discloses the system of claim 1.
While suggested, Racah does not explicitly disclose further comprising instructions that, when executed by the at least one processor, cause the system to determine that the user is traveling in the mass-transit vehicle by identifying that the sensory data from one or more of an accelerometer or a gyroscope of the client device is consistent with the transit data concerning the mass-transit vehicle
However, Stenneth discloses the mass-transit vehicle… transit data concerning the mass-transit vehicle (Stenneth ¶ 3, a method, apparatus and computer program product are therefore provided according to an example embodiment of the present invention matching transit vehicles (e.g., buses) to trips given the transit vehicle's real time locations and a set of spatial and temporal properties of the set of all trips).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah to include the mass-transit vehicle elements of Stenneth in the analogous art of assigning vehicles to trips for the same reasons as stated for claim 1.
While suggested, the combination of Racah, Stenneth and Sweeny does not explicitly disclose further comprising instructions that, when executed by the at least one processor, cause the system to determine that the user is traveling… by identifying that the sensory data from one or more of an accelerometer or a gyroscope of the client device is consistent with…
However, You discloses further comprising instructions that, when executed by the at least one processor, cause the system to determine that the user is traveling… by identifying that the sensory data from one or more of an accelerometer or a gyroscope of the client device is consistent with… (You, column 7, lines 17-27, The various operations of the example mobile communication device 300 shown in FIG. 3 are best understood in conjunction with the flowcharts of FIG. 4. Turning to FIG. 4, in operation block 401, the motion detection determination module 321 monitors the sensor processor 339 for a motion trigger. The motion trigger may occur in response to sensor data received by the gyroscope 341, the accelerometer 343, the other sensors 345, or various combinations of sensor data that may be used to determine that the mobile communication device 300 is in motion and is likely within a vehicle).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth and the dispatch elements of Sweeny to include the gyroscope and travel determination elements of You in the analogous art of transportation detection.
The motivation for doing so would have been to improve the ability to determine “whether a user is riding in a personal car or on public transportation such as a bus or train. Among other advantages, the methods of the present disclosure do not require knowledge of the underlying transportation network (such as knowledge of real time bus locations, and spatial bus stop information) which are time-consuming to obtain in advance” [You, column 2, lines 34-40; Sweeny, ¶ 11; Stenneth, ¶ 25; Racah, ¶ 4] wherein such information would help drivers dispatched for pickup requests.

Regarding Claim 15, the combination of Racah, Stenneth and Sweeny discloses the non-transitory computer readable medium of claim 11.
While suggested, the combination of Racah, Stenneth and Sweeny does not explicitly disclose … further comprising instructions that, when executed by the at least one processor, cause the system to determine that the user is traveling in the mass-transit vehicle by identifying that the sensory data from the client device is consistent with one or more of the following as the transit data concerning the mass-transit vehicle: additional sensory data from additional client devices associated with additional users on the mass-transit vehicle; an estimated arrival time of the mass-transit vehicle; a location of the mass-transit vehicle; a speed of the mass-transit vehicle, a direction of the mass-transit vehicle: or scheduling information from the mass-transit vehicle. 
However, You discloses further comprising instructions that, when executed by the at least one processor, cause the system to determine that the user is traveling in the mass-transit vehicle by identifying that the sensory data from the client device is consistent with one or more of the following as the transit data concerning the mass-transit vehicle: additional sensory data from additional client devices associated with additional users on the mass-transit vehicle; an estimated arrival time of the mass-transit vehicle; a location of the mass-transit vehicle; a speed of the mass-transit vehicle, a direction of the mass-transit vehicle: or scheduling information from the mass-transit vehicle (You, column 7, lines 17-27, The various operations of the example mobile communication device 300 shown in FIG. 3 are best understood in conjunction with the flowcharts of FIG. 4. Turning to FIG. 4, in operation block 401, the motion detection determination module 321 monitors the sensor processor 339 for a motion trigger. The motion trigger may occur in response to sensor data received by the gyroscope 341, the accelerometer 343, the other sensors 345, or various combinations of sensor data that may be used to determine that the mobile communication device 300 is in motion and is likely within a vehicle), (Id., column 3, lines 28-35, Turning now to the drawings FIG. 1 illustrates a private or personal car 103 and a public transportation vehicle, i.e. a bus 113, traveling on a road 100… A mobile communication device 101 that is owned and operated by the driver of the car 103 will obtain WLAN information 107 from the various WLAN access points 109 over a WLAN wireless link 105. Similarly, a passenger on the bus 113 may operate a mobile communication device 111 which also scans the various WLAN access points 109 and also receives WLAN information 107. In accordance with the embodiments, the mobile communication device 101 will be able to determine that it is located in a car 103 while the mobile communication device 111 will be able to determine that it is on a bus 113 (discloses additional sensory data from additional client devices associated with additional uses on a mass transit vehicle)).

    PNG
    media_image1.png
    588
    395
    media_image1.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth and the dispatch elements of Sweeny to include the gyroscope and travel determination elements of You in the analogous art of transportation detection for the same reasons as stated for claim 2.

Regarding claim 18, the combination of Racah, Stenneth and Sweeny discloses the method of claim 16.
While suggested, the combination of Racah, Stenneth and Sweeny does not explicitly disclose … wherein determining that the user is traveling in the mass-transit vehicle comprises identifying that the sensory data from one or more of an accelerometer, altimeter, barometer, Global Positioning System receiver, gyroscope, or magnetometer of the client device is consistent with the transit data concerning the mass-transit vehicle
However, You discloses …wherein determining that the user is traveling in the mass-transit vehicle comprises identifying that the sensory data from one or more of an accelerometer, altimeter, barometer, Global Positioning System receiver, gyroscope, or magnetometer of the client device is consistent with the transit data concerning the mass-transit vehicle  (You, column 7, lines 17-27, The various operations of the example mobile communication device 300 shown in FIG. 3 are best understood in conjunction with the flowcharts of FIG. 4. Turning to FIG. 4, in operation block 401, the motion detection determination module 321 monitors the sensor processor 339 for a motion trigger. The motion trigger may occur in response to sensor data received by the gyroscope 341, the accelerometer 343, the other sensors 345, or various combinations of sensor data that may be used to determine that the mobile communication device 300 is in motion and is likely within a vehicle).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth and the dispatch elements of Sweeny to include the gyroscope and travel determination elements of You in the analogous art of transportation detection for the same reasons as stated for claim 2.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin, U.S. Publication No. 2017/0039488 discloses a system and method for a taxi sharing bridge system.
Lin, U.S. Publication No. 2016/0364679 discloses systems and methods for on-demand transportation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/               Examiner, Art Unit 3624      
/PATRICIA H MUNSON/               Supervisory Patent Examiner, Art Unit 3624